Citation Nr: 1641833	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increase in nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to August 1971.  The appellant is his custodian and fiduciary.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increase in the amount of his nonservice-connected pension benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

A substantial amount of time has passed since the issue of entitlement to an increase in the amount of the Veteran's nonservice-connected pension benefits was last adjudicated in a May 2014 Statement of the Case (SOC).  Since that time, additional pertinent evidence has been received.  In June 2016, the appellant submitted new medical expense reports (VA Form 21-8416) covering the years 2012 through 2016.  The appellant also submitted a Social Security Benefits statement covering the years 2012 through 2016; and a physician's statement indicating that the Veteran requires a protected living environment.  Finally, at the June 2016 video conference hearing, the appellant testified that the Veteran had moved during the appeal period into a residential care facility for the elderly.  

Under these circumstances, the appellant must be afforded an opportunity to submit records regarding the Veteran's financial status, including his income and medical expenses, from May 2012 and to the present.  Thereafter, to the extent possible, the AOJ should recalculate the Veteran's countable income for each year, and ascertain whether any verified expense or exclusion during each 12-month annualized period reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so.  The AOJ must then readjudicate this issue giving consideration to all evidence currently of record.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide 
updated information regarding Veteran's net worth, income, and medical expenses, from May 2012 and beyond.

2.  Thereafter, to the extent possible, recalculate 
the Veteran's countable income for each year 
from May 2012 to the present, and ascertain 
whether any verified expense or exclusion during each 
12-month annualized period reduces the Veteran's 
countable income for any such 12-month period.  The AOJ should detail the methodology used 
to do so.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After providing an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

